LAWlL_\B§‘»zAa-»§Y

NO. 29427

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

GREGORY BARNETT,
Petitioner/Petitioner-Appellant

VS.

~HE"H...§

STATE oF HAwAI‘I,
Respondent/Respondent~Appellee

1b1 wa 92 aavswz

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(SPP NO. 08-1-OOO4; CR. NO. 92-Ol96)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtU

The Application for Writ of Certiorari filed on

March 18, 2010 by Petitioner/Petitioner-Appellant Greqory Barnett

is hereby rejected.
2010.

Honolulu, HawaiTq
FOR THE COURTZ

,o~`~”“'““§

ASSociate Justice

DATED: Apri1 26,

 

Gregory Barnett,
petitioner/petitioner-

appellant, pro Se,
on the application.

Acoba, Duffy, and

1 Considered by: Moon, C.J., Nakayama,

Recktenwald, JJ.